Guerry, J.
The defendant was convicted of operating and maintaining a lottery, known as the “number game.” As to the method of operation of this lottery see Cutcliff v. State, 51 Ga. App. 41 (179 S. E. 568); Turk v. State, 55 Ga. App. 732 (191 S. E. 283). The evidence showing the defendant’s flight from the officers at a speed of eighty miles per hour around two o’clock, p. m., when taken in connection with certain incriminatory statements made by the defendant when apprehended, tended strongly to show, if it did not conclusively show, his possession or guilty connection *413with certain lottery tickets found near the road and about three hundred yards from the point of his apprehension, the-majority of which were dated that day. The evidence was sufficient to authorize the jury to find the defendant guilty as charged. The general grounds being the only points argued in the brief of counsel for the defendant, it follows that under the above ruling the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.

Broyles, G. J., and MacIntyre, J., concur.